PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/226,219
Filing Date: 19 Dec 2018
Appellant(s): Qualtrics, LLC



__________________
Jay Patel (Reg. No. 76,677)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 17, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 27, 2021, from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to an ineligible abstract idea.  
Claims 1, 4, 10, 11, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to Douglas et al. (hereinafter ‘DOUGLAS’) in view of US 2014/0143157 A1 to Jeffs et al. (hereinafter ‘JEFFS’), US 2011/0246378 A1 to Prussack et al. (hereinafter ‘PRUSSACK’), and US 2013/0085808 A1 to Forbes (hereinafter ‘FORBES’).
Claims 2, 3, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., US 2011/0246378 A1 to PRUSSACK et al., and US 2013/0085808 A1 to FORBES as applied to claim 1 above, and further in view of US 2013/0246147 A1 to Chen et al. (hereinafter ‘CHEN’).
Claims 5, 6, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., US 2011/0246378 A1 to PRUSSACK et al., and US 2013/0085808 A1 to FORBES as applied to claim 1 above, and further in view of US 2014/0128994 A1 to Hallman et al. (hereinafter ‘HALLMAN’).
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., US 2011/0246378 A1 to PRUSSACK et al., and US 2013/0085808 A1 to FORBES as applied to claim 1 above, and further in view of US 2012/0262296 A1 to Bezar (hereinafter ‘BEZAR’).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., and US 2011/0246378 A1 to PRUSSACK et al., US 2013/0085808 A1 to FORBES, and US 2014/0128994 A1 to HALLMAN et al.as applied to claims 1 and 5 above, and further in view of US 2014/0379340 A1 to Timen et al. (hereinafter ‘TIMEN’).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., US 2011/0246378 A1 to PRUSSACK et al., US 2013/0085808 A1 to FORBES, and US 2012/0262296 A1 to BEZAR as applied to claims 1 and 8 above, and further in view of US 2018/0260825 A1 to Rashid et al. (hereinafter ‘RASHID’).

(2) Response to Argument

The present claims recite an ineligible abstract idea under 35 USC §101.  

 The Appellant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the present claims integrate the abstract idea of generating a digital survey and reporting survey results into a practical application.  The Examiner respectfully disagrees.  The limitations of exemplary independent claim 1 recite steps that attempt to manage behavior for receiving images, analyzing the images, generating a survey, providing the survey, selecting responses, and generating results.  Each and every step attempts to manage personal behavior related to the abstract idea of generating a digital survey and reporting the results.  The claimed process is innately human in nature; questions are asked in response to emotions detected by facial expressions.  The judicial exception is not integrated into a practical application.  Additional elements of the claims amount to generic computer hardware.  Reporting survey results is part of the alleged abstract idea.  The claims merely amount to instructions to apply the abstract idea using a generic computer.  See MPEP §2106.05(f).  The capture device in the claims is generic computer hardware because a typical computer system includes an optical lens for recording images.  The capture device behaves in an ordinary manner to supply digital images in the claims.  The claims do not recite a particular machine or any special purpose hardware.  Therefore, the hardware in the claims does not provide a practical application or significantly more than an abstract idea.  
The Appellant additionally compares the present claims with Example 40 from the Subject Matter Eligibility Examples.  In response, the Examiner points out that Example 40 involves monitoring on network traffic data that is rooted in computer technology.  In contrast, the present claims recite steps that are analogous to human social behavior – asking questions in response to interpreted emotion.  The steps could be implemented manually by human beings, but a general purpose computer is recited for implementation.  Each and every element of the claims, aside from the generic computer hardware is part of the abstract idea of generating a digital survey and reporting survey results.  No improvement to a technology or technical field is recited in the claims.  
The Appellant additionally contends that the claims are more than a drafting effort to monopolize the judicial exception.  See Brief p. 13.  In response, the Examiner submits that, based on the analysis provided in the Final Office Action, the claims are directed to an abstract idea without significantly more.  An abstract idea is a judicial exception to patentability.  Therefore, the claims are directed to ineligible subject matter.  

 The Appellant further contends that the claims recite significantly more than the identified abstract idea.  For essentially the same reasons identified in the section, above, the Examiner disagrees.  There is considerable overlap between the 2A ‘Practical Application” considerations and the 2B “Significantly More” considerations.  See MPEP §2106.05[II].  In contrast to the claims from Bascom, the present claims do not provide an improvement to a particular technology.  Generating surveys in response to detected emotion does not represent an improvement to a technology or technical field.  No apparent improvement to computing efficiency is recited in the claims.  
The Appellant additionally submits that the Examiner has ignored and misquoted claim limitations in the subject matter eligibility analysis.  See Brief p. 16.  The Examiner respectfully disagrees.  Each and every limitation of the claims has been considered in arriving at the conclusion that the claims are not subject matter eligible.  See Final Office Action p. 4: These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing personal behavior for administering surveys, evaluating survey responses, and reporting the results of the evaluation.”  Emphasis added.  It is not improper to use explicit language from the claims as a summary to provide an analysis of the subject matter eligibility of the claims.  The Appellant does not point to any specific misquoting of the claims.  
The present claims recite an ineligible abstract idea without significantly more.

The Present Claims are Obvious Over the Cited Prior Art.
The Appellant traverses the rejection of independent claims 1, 11, and 17 as being obvious over Douglas in view of Jeffs, Prussack, and Forbes; contending that Forbes does not teach the limitations to which it is mapped.  Specifically, the Appellant submits that the teachings of Forbes are fundamentally different from utilizing a user selected digital survey question and a user selected emotion attribute to select survey questions and generate a survey report.  See Brief p. 18.  In response, the Examiner points to the relevant limitations of exemplary claim 1:

  based on receiving, from an administrator device, a request for a digital survey result report, a selected digital survey question from the digital survey, and a selected emotion attribute;

selecting, from a digital survey response database, a set of digital survey responses corresponding to both the selected digital survey response questions and the selected emotion attribute; and

generating, for display within a graphical user interface of the administrator device, a digital survey result report for the digital survey that represents data for the set of digital survey responses

To teach these limitations, the Final Office Action refers to ¶[0094]-[0095] of Forbes.  Forbes generally pertains to emotional surveys.  See Forbes title and abstract.  In cited ¶[0094]-[0095], Forbes teaches that the report, which is generated in response to input specifying a format, may be a listing of emotions associated with a subject’s response to a stimulus.  The report may include a chart or graph of responses.  In Forbes, a stimulus may be provided in the form of psychological tests involving questions.  See Forbes ¶[0002].  Therefore, Forbes teaches or suggests the limitations to which it is mapped.  The Examiner additionally notes that Forbes is combined with Douglas.  The motivational statement reads:
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  FORBES discloses an emotional survey for marketing a brand or product that includes reports with results of emotional survey.  It would have been obvious to include reports as taught by FORBES in the system executing the method of DOUGLAS with the motivation to analyze results of surveys for enhanced marketing decisions.

See Final Office Action p. 8.  Essentially, Douglas teaches surveys with questions based on expressions of emotion.  Forbes teaches reports on expressions of emotion that are organized based on emotional responses; with charts and graphs.  The combination of Forbes and Douglas would allow the skilled artisan to arrive at the claimed invention.  The Examiner additionally notes that where a claim is directed to reported information, such as a computer-readable medium that merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information.  See MPEP §2111.05[III].  The limitations discussed above merely serve to report data and statistics from surveys to a human user on generic computer hardware.  As such, no functional relationship exists between the recorded data and the computer.  For this reason, the limitations to which Forbes is mapped should be give limited patentable weight for functional purposes.
	The rejection of the dependent claims stands or falls with the rejection of the independent claims.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624 
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.